Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered March 10, 1993, convicting defendant, upon a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was established beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). The undercover identified defendant after the drug sale and again at trial. The absence of drugs or pre-recorded buy money does not prevent a jury finding of defendant’s guilt (see, People v Vickers, 177 AD2d 608).
While the prosecutor’s improper statement implied that defendant should produce evidence to rebut his guilt (see, People v Pizzaro, 184 AD2d 448, 449, lv denied 80 NY2d 908), the statement was not part of a pattern designed to prejudice the jury (People v Halm, 81 NY2d 819, 821), and there is not a significant likelihood that this single comment affected the verdict (People v Pizzaro, supra), especially in light of the court’s corrective charge.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Wallach, J. P., Kupferman, Ross, Nardelli and Williams, JJ.